The following memorandum was filed February 17, 1975:
Per Curiam
(on motion for rehearing). 1 The motion for rehearing is granted and the dissenting opinion of Mr. Justice Eobert W. Hansen, modified as indicated below, becomes the majority opinion of the court, joined in by Mr. Justice Bruce F. Beilfuss, Mr. Justice Leo B. Hanley, and Mr. Justice Connor T. Hansen. The previ*636ous majority opinion of the court, written by Mr. Justice, now Mr. Chief Justice Horace W. Wilkie, becomes the dissenting opinion, joined in by Mr. Justice Nathan S. Heffernan and Mr. Justice ROLAND B. DAY. The statement of facts preceding the opinions of the court remains intact and it is now necessary for the matter to be remanded to the trial court for a determination of all factors as provided by sec. 144.05 (1), Stats. 1969, the ruling of this court at this time being limited to upholding the constitutionality of the statute attacked. Any statements in the previous dissenting opinion, which now becomes the majority, which are inconsistent with this present pronouncement, are withdrawn, since the matter must now be remanded to the trial court for express findings in accordance with sec. 144.05 (1).
We therefore amend our original mandate to read as follows: Order reversed and cause remanded for further proceedings not inconsistent with this opinion.

 The court’s original decision in this ease is reported at 63 Wis. 2d 175, 216 N. W. 2d 533.